Case 3:20-cr-00283-N Document 36-1 Filed 08/16/20                Page 1 of 3 PageID 120



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

    UNITED STATES OF AMERICA,                     §
                                                  §
                               Plaintiff,         §
                                                  §
    vs.                                           §       Case No. 3:20-CR-283
                                                  §
    ARCHIBALD, PHILIP,                            §
                                                  §
                              Defendant.          §

                                            ORDER

           On this day the Court considered the Defendant’s Motion for Continuance

    of Pretrial Dates. After careful consideration of the pleadings and arguments of

    counsel, the Court finds as follows:

           1. The defendant’s request is made knowingly, intelligently and

               voluntarily.

           2. The continuance is required to assure the necessary time for counsel to

               effectively prepare for trial, taking into account the exercise of due

               diligence.

           3. The ends of justice served by granting the defendant’s request outweigh

               the best interest of the public and the defendant in a speedy trial.

           IT IS ORDERED that Defendant’s Motion for Continuance is GRANTED

           / DENIED and the deadlines are as follows:
Case 3:20-cr-00283-N Document 36-1 Filed 08/16/20              Page 2 of 3 PageID 121



         This     case   is   reset    for   Final      Pre-Trial   Conference    on

         ______________________ at _____ am in Courtroom ____, United States

         Courthouse, __________, Texas, at which time dates for Jury Selection and

         Trial will be determined. Counsel shall be prepared to commence jury

         selection and trial the following day and continuing thereafter.

         The following deadlines shall apply in this case.

         _______________        Any motion to suppress shall be filed with the court.

         _______________        Any motion for continuance shall be filed with the

         court.

         _______________        Counsel for the Government shall deliver to counsel

         for Defendant(s) proposed jury instructions.

         _______________        The parties shall notify the Court of any signed plea

         agreement and factual basis for the plea. Notification shall be telephone,

         fax or email. After this deadline, no plea agreement will be honored by the

         court without good cause shown.

         ______________         If the parties do not notify the Court of a plea

         agreement as provided above, defense counsel shall deliver to counsel for

         the Government any additional jury instructions desired by Defendant(s).

         If two or more Defendants are represented by separate counsel, their

         submission must be made jointly.

         ______________         Counsel for Defendant(s) and counsel for the

         Government shall confer to determine which jury instructions can be agreed

         upon.
Case 3:20-cr-00283-N Document 36-1 Filed 08/16/20              Page 3 of 3 PageID 122



          _______________       Parties shall file any motions in limine

          _______________       Counsel for the Government and counsel for the

          Defendant(s) shall:

                 A. Jointly file agreed upon instructions;

                 B. Each file any proposed instructions that were not agreed upon,
                    citing the authority for each instruction. (Any party seeking to
                    file proposed jury instructions after the deadline may do so only
                    with leave of Court.);

                 C. Each file any objections to the other’s proposed jury
                    instructions. Objections must be written, specific, cite authority,
                    and include any alternate instructions counsel deem more
                    appropriate;

                 D. Each file proposed voir dire questions;

                 E. If counsel believes that a written response to a particular motion
                    in limine is needed, file it;

                 F. Each provide the court with a list of witnesses, a list of exhibits
                    anticipated to be introduced during trial, and a copy of each
                    marked exhibit. All exhibits to be used for trial shall be pre-
                    marked numerically and in succession. Counsel shall provide
                    the court the original and two (2) copies of each list and marked
                    exhibit.


    SIGNED this _____ day of August, 2020.



                                                ___________________________
                                                United States District Judge
